Exhibit 10.14(b)

PERFORMANCE VESTING

RESTRICTED STOCK AGREEMENT

granted under the

BILL BARRETT CORPORATION 2004 STOCK INCENTIVE PLAN (THE “PLAN”)

(2009 Temporary Supplemental Grant)

THIS PERFORMANCE VESTING RESTRICTED STOCK AGREEMENT for the 2009 Temporary
Supplemental Grant (the “Agreement”), evidences the grant by Bill Barrett
Corporation (the “Company”) of an award of restricted shares of Common Stock
(the “Award”) to the person listed as “Granted To” on Exhibit 1 (the
“Participant”) on the “Grant Date” listed on Exhibit 1 (“Grant Date”) and the
Participant’s acceptance of the Award in accordance with the provisions of the
Bill Barrett Corporation 2004 Stock Incentive Plan (the “Plan”). The Company and
the Participant agree as follows:

1. Basis for Award. This Award is made under the Plan for services to be
rendered to the Company by the Participant.

2. Restricted Shares Awarded. The Company hereby awards to the Participant on
the Grant Date an Award consisting of the aggregate number of restricted shares
of Common Stock (hereafter, the “Supplemental Restricted Shares”) set forth on
Exhibit 1, which shall be subject to the restrictions and conditions set forth
in the Plan and this Agreement, to supplement the grant of restricted shares
(the “Original Restricted Shares”) made to Participant on the date set forth on
Exhibit 1. The Supplemental Restricted Shares shall vest in accordance with
Section 4 hereof and any Exhibits provided by the Company to the Participant
following the Committee’s approval of annual performance goals.

3. Restrictions. The Supplemental Restricted Shares covered by this Award will
be forfeited by the Participant and all of the Participant’s rights to such
shares shall immediately terminate without any payment or consideration by the
Company, in the event of any sale, assignment, transfer, hypothecation, pledge
or other alienation of such Supplemental Restricted Shares made or attempted,
whether voluntary or involuntary, and if involuntary whether by process of law
in any civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise, prior to the end of the
Restricted Period.

4. Vesting.

(a) Except as otherwise provided in this Section 4, the restrictions described
in Section 3 of this Agreement will lapse in accordance with the vesting
schedule (including performance conditions) set forth in Exhibit 2 of this
Agreement (the period during which such restrictions apply, the “Restricted
Period”); provided, that, the Participant must be in Continuous Service with the
Company on the applicable vesting dates.

(b) Upon the occurrence of a Change in Control, all unvested Supplemental
Restricted Shares will automatically vest in accordance with the terms of the
Plan.

 

1



--------------------------------------------------------------------------------

(c) Upon termination of the Participant’s Continuous Service with the Company
for any reason prior to February 16, 2010, any unvested Supplemental Restricted
Shares shall be forfeited and the Participant shall have no further right with
respect to the Award.

(d) Any Supplemental Restricted Shares that have not vested on or before
February 16, 2010 shall terminate and be forfeited at midnight (MST) on
February 16, 2010, and the Participant shall have not further right with respect
to the Award.

5. Certificates. Each certificate issued in respect of the Supplemental
Restricted Shares and each record evidencing a noncertificated share shall be
registered in the Participant’s name and shall bear the following (or similar)
legend in addition to any other legends that may be required under federal or
state securities laws:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
PERFORMANCE VESTING RESTRICTED STOCK AGREEMENT DATED AS OF FEBRUARY 26, 2009,
ENTERED INTO BETWEEN THE REGISTERED OWNER AND BILL BARRETT CORPORATION”

At the expiration of the Restricted Period, the Company shall deliver to the
Participant (or his or her legal representative, beneficiary or heir) share
certificates for the shares deposited with it that have vested in accordance
with this Section 4 of this Agreement without any legend except as otherwise
provided by the Plan, this Agreement or as otherwise required by applicable law.
The Participant shall have all of the rights of a stockholder including, without
limitation, the right to vote the Supplemental Restricted Shares while they are
held in custody. If the Award is forfeited in whole or in part, the Participant
will assign, transfer, and deliver any evidence of the Supplemental Restricted
Shares to the Company and cooperate with the Company to reflect such forfeiture.

6. Compliance with Laws and Regulations. This Award is subject to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of any shares deliverable hereunder is required by
any securities exchange or under any federal or state law, or that the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of delivering such shares, or in connection with such delivery, no
shares shall be delivered unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

2



--------------------------------------------------------------------------------

7. Tax Withholding.

(a) The Participant agrees that, subject to clause 7(b) below, no later than the
date as of which the restrictions on the Supplemental Restricted Shares shall
lapse with respect to all or any of the shares covered by this Agreement, the
Participant shall pay to the Company any federal, state or local taxes of any
kind required by law to be withheld with respect to the shares for which the
restrictions shall lapse. With the consent of the Committee, and at its sole
discretion, the Participant may elect to pay to the Company an amount equal to
the amount of the taxes that the Company shall be required to withhold by
delivering to the Company, or authorizing the Company to withhold from the
Supplemental Restricted Shares with respect to which the restrictions shall
lapse, shares of Common Stock having a Fair Market Value equal to the amount of
the withholding tax obligation as determined by the Company; provided, however,
that no shares of Common Stock may be withheld with a value exceeding the
minimum amount of tax required to be withheld by law. At the Committee’s sole
discretion, a Participant may elect to have additional taxes withheld and
satisfy such withholding with cash or shares of Common Stock held for at least
six (6) months if, in the opinion of the Company’s outside accountants, doing so
would not result in a charge against earnings.

(b) If the Participant properly elects, within thirty (30) days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the Fair Market Value as of the Grant Date of the Restricted Shares granted
hereunder pursuant to Section 83(b) of the Code, the Participant shall pay to
the Company by certified check, or make other arrangements satisfactory to the
Committee to pay to the Company, any federal, state or local taxes required to
be withheld with respect to such shares. If the Participant fails to make such
payments, the Company or an affiliate shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to such shares.

8. Stop-Transfer Instructions. The Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect.

9. Refusal to Transfer. The Company will not be required to (i) register any
transfer of shares on its share register if such shares have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) treat as owner of such shares, or accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares have been so
transferred.

10. No Right to Continuous Service. Nothing contained in the Plan or in this
Agreement shall confer upon the Participant any right with respect to the
continuation of service with the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company or its Subsidiaries to
terminate his or her Continuous Service at any time.

 

3



--------------------------------------------------------------------------------

11. Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:

(a) Agrees to Terms of the Plan. The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. The Participant acknowledges
that there may be tax consequences upon the vesting of the Restricted Shares or
disposition of the shares once vested, and that the Participant should consult a
tax adviser prior to such time.

(b) Cooperation. The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.

12. Adjustments. The Award may be adjusted or terminated in any manner as
contemplated by the Plan.

13. Successors and Assigns; Binding Effect. The Company may assign any of its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
the Participant and the Participant’s heirs, executors, administrators, and
legal representatives.

14. Governing Law; Modification. To the extent not otherwise governed by the
Code or other laws of the United States, this Agreement shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
regard to its conflict of law principles. Subject to Section 18 of the Plan, no
amendment to this Award shall be made that would adversely affect the rights of
the Participant without the Participant’s written consent.

15. Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control. All capitalized terms not defined
herein shall have the meaning ascribed to them as set forth in the Plan. The
Committee shall have the authority to interpret and construe the Plan and this
Agreement and to make any and all determinations thereunder, and its decision
shall be binding and conclusive upon the Participant and his or her legal
representative in respect of any questions arising under the Plan or this
Agreement.

16. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

17. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

18. Gender and Number. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
             day of                     , 2009.

 

BILL BARRETT CORPORATION   By:   Title:     Participant